Alice Robie Resnick, J.,
dissenting. I would reverse the decision of the court of appeals, in that it is quite clear from the entries contained in the court’s journal in the instant case that the trial judge stayed execution of sentence on April 4, 1984 for thirty days. This stay applied to the entire sentence. Hence, the probationary period did not commence until May 4, 1984. The entry of October 14, 1988 extending the appellee’s probation for a period of six months was done within the original probationary period since the probation did not terminate until November 4,1988. As a result the probation violation was filed timely.
Holmes, J., concurs in the foregoing dissenting opinion.